Citation Nr: 1824369	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971, in the Republic of Vietnam during the Vietnam Era.  His awards include the Combat Infantryman's Badge (CIB).

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's representative has waived RO jurisdiction of evidence submitted following the last adjudication.  See September 2017 Third Party Correspondence.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has a diagnosis of PTSD that is based on a combat-related stressor in the Vietnam Era. 


CONCLUSION OF LAW

The criteria are met for service connection for PTSD.  38 U.S.C. §§ 1110, 1154(a) (2012); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed below, the Board resolves doubt in favor of the Veteran, and finds he has PTSD based on a combat-related stressor incurred during his service in the Vietnam Era.  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) [i.e., a diagnosis under Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  The DSM-5, not DSM-4, applies to cases, such as here, that were certified to the Board since March 19, 2015.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154(b); see also 38 C.F.R. § 3.304(f)(1).  In the instant matter, the Veteran's claimed stressor is related to combat in the Republic of Vietnam.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).   

The Veteran contends that his PTSD is related to service in the Republic of Vietnam during the Vietnam Era.  The Veteran served in combat in the Republic of Vietnam and received the Combat Infantryman Badge for his service.  See DD 214.  The Veteran reported combat deployments as a squad leader on search and destroy missions in both the Republic of Vietnam and Cambodia.

In May 2012 the Veteran was afforded a VA examination for a psychological assessment.  The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria under DSM-IV, noting extensive exaggeration of symptoms of mental disorder, and concluded that despite subjective complaints, there were insufficient objective findings to support a PTSD diagnosis.

However, since then, the Veteran has provided highly probative medical evidence in support of his claim, providing a PTSD diagnosis.  That is, in June 2017 and July 2017 letters, Dr. S. concluded that the Veteran's PTSD symptoms were consistent with the DSM-5 criteria.  The Board accepts the Veteran's combat-related stressors in light of his confirmed combat service in the Republic of Vietnam during the Vietnam Era, because the Veteran's lay testimony regarding his combat experiences is consistent and credible.  In this regard, he was awarded the Combat Infantryman Badge.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C. § 1154(b).  

Dr. S. opined that it is as likely as not the Veteran's PTSD diagnosis is due to his combat experiences in the Republic of Vietnam.  Dr. S. found the symptoms of PTSD are directly relatable to events that occurred in Vietnam, including the death of his friend Mike who was killed by enemy fire while sitting next to the Veteran.  Dr. S.'s opinion is thorough, well-reasoned, and afforded great probative weight.  Given the Dr. S.' review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for PTSD is warranted.

ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


